EXHIBIT 10.21
 
 
July 20, 2010
 
 
 
DOCUMENT: CSI/PG/NETQIN-2010-9988
 
 
Cellular Spyware Inc.
6574 North State rd. Suite 278
Coconut Creek FL 33073
(877) 797-7274
 
 
NetQin Mobile Inc. c/o CARD Corporation Services Ltd. of Zephyr House
122 Mary Street P.O. Box 709 Grand Cayman KY 1-1107 Cayman Islands
 
Re:
Amendment to Master License Agreement CSI/PG/20090820/88866 Aug 20, 2009
 
Dear Alex,
 
This letter sets forth the agreement with regard to the following amendments to
that certain International Licensing Agreement (the “Agreement”) dated August
20, 2009 by and between NetQin Mobil Inc. (“Licensor”) and Cellular Spyware,
Inc. (“Original Licensee”) Master License Agreement CSI/PG/20090820/88866
 
TERM
 
This amendment is to extend the CSI exclusive master license for a period of
Five Years, (5) for offline retail sales channels.
 
PRICING:
 
Pricing will be $6.00 (USD) per one year license for retail sales.
 
Pricing for carrier or insurance carrier 10 million customers or more will be
 
Set and adjusted at time of contract negotiation with that entity.
 
CSI will make its monthly accounting transparent to Netqin for review.
 
The exclusive right may be terminated by the licensor if the licensee fails to
sell a minimum of 100,000 licenses within the first six months, or 500,000
licenses within the first nine months within the first year.
 
The exclusive right may be terminated by the licensor if the licensee fails to
sell a minimum of amount of licenses as specified below:
 
 
1

--------------------------------------------------------------------------------

 
 

Year One,    1 million licenses Year Two,   2 million licenses Year Three   5
million licenses Year Four     8 million licenses Year Five   10 million
licenses

 
TOTAL FOR FIVE YEARS 26 MILLION LICENSES @ $6.00 = $156,000,000
 
USD150,000 pre-paid to the licensor is not deductable from future revenue.
 
EXCLUSIVETY
 
CSI agrees to make Netqin its sole mobile and anti virus software provider.
Netqin has the right to terminate the exclusive right, if CSI sublicense
Netqin’s product to any other party besides OPMG.
 
PRODUCT
 
CSI agrees to sell Netqin brand product to Brazil in separate contract.
 
CONDITIONS
 
All conditions of Master License CSI/PG/20090820/88866 will remain the same.
 
LICENSEE: Cellular Spyware Inc.
Agreed to: 
 
LICENSOR: NetQin Mobile Inc.
Agreed to:
                 
/s/ Anthony Sasso
 
/s/ Alex Zhou
 
By: Anthony Sasso  
 
By: Alex Zhou (a.k.a. Zhou, Yuan)
 
President
 
Director of Overseas Marketing
  With full Corporate and   With full Corporate and   Irrevocable Authority &
Responsibility     Irrevocable Authority & Responsibility  

 
 
2
 


 